DORAN, J.
Defendant W. G. Brown and his codeiendant, Harley Heddens, were convicted by a jury of the offense designated by section 274 of the Penal Code. Defendant W. G. Brown appeals, contending that the facts alleged in the indictment do not constitute a public offense.  The indictment is in the words of the statute, substantially conforming to the requirements of the law, and is therefore súfficient.
The criticism of the instruction complained of in the appeal is without merit.
The failure of the court to give any instructions on the subject of accomplices, or the testimony of accomplices, is also urged as one of the grounds of appeal. Appellant and *247defendant had asked for no instructions on this subject. It is the law that it is not the duty of the court to give instructions upon specific points developed through the evidence introduced at the trial, unless such instructions are requested by the party desiring them, and such is the argument presented by respondent in reply to appellant’s contention. This rule does not apply to the ease at bar. The record reveals that the principal witnesses, if not the only witnesses, involving the defendant Brown in the offense were accomplices, and the only evidence offered by the prosecution tending to corroborate the accomplices was the evidence of defendant Brown’s declarations, which declarations included a denial of guilt. The evidence against the codefendant Heddens was overwhelming and the jury, in ignorance of the law with respect to the necessity of corroborating accomplices and the manner in which such accomplices must be corroborated, might easily have been led astray, and therefore, to insure a fair trial under the law, should have been instructed on this subject.
So far as the defendant Brown was concerned, this question was vital, and was of the gist of the action.
It is the duty of the court in criminal cases to give of its own motion instructions on the general principles of law pertinent to such cases, even though they are not proposed or presented in writing by the parties themselves. (People v. Scofield, 203 Cal. 703 [265 Pac. 914]; People v. Bill, 140 Cal. App. 389 [35 Pac. (2d) 645]; People v. Peck, 43 Cal. App. 638 [185 Pac. 881]; People v. Wagner, 65 Cal. App. 704 [225 Pac. 464].)
Under the circumstances presented in the instant case, failure of the trial court to so instruct the jury was prejudicial error.
The judgment and the order denying the motion for a new trial are reversed and cause remanded.  The appeal from the order denying the motion to vacate and set aside the verdict of the jury is not appealable and is therefore dismissed.
York, J., concurred.